Citation Nr: 1218758	
Decision Date: 05/25/12    Archive Date: 06/07/12	

DOCKET NO.  08-08 535	)	DATE
	)
	)

On appeal certified to the Board by the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the cervical spine with a history of bilateral upper extremity radiculopathy from January 8, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to April 1963.  

This case comes before the Board of Veterans Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the Huntington, West Virginia Regional Office.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

In February of 2011, the Board denied entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the cervical spine with a history of bilateral upper extremity radiculopathy prior to January 8, 2008, and remanded the issue in the title page.  The case is now again before the Board for appellate review.  


FINDING OF FACT

Since January 8, 2008, the Veteran's degenerative arthritis of the cervical spine with a history of bilateral upper extremity radiculopathy has not been productive of unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  


CONCLUSION OF LAW

Since January 8, 2008, the Veteran's degenerative arthritis of the cervical spine with a history of bilateral upper extremity radiculopathy has not met the criteria for an evaluation in excess of 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July 2007, May 2008, and August 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file and Virtual VA, which includes his multiple contentions, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran claims entitlement to an increased evaluation for his cervical spine disability.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the current 40 percent schedular evaluation.  

Disability evaluations, in general, are tended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider the Veteran's complete medical history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of that disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall from time to time adjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At a January 2008 VA spine examination the Veteran's medical records were available and they were reviewed.  When questioned, the Veteran indicated that his cervical disability was worsening, and that it was now manifested by constant, moderate neck pain consisting of a dull ache and tightness which radiated into both shoulders.  While the Veteran additionally complained of right wrist pain, this was not a radiating pain.  Moreover, the Veteran's right wrist pain did not follow a nerve root distribution.  The Veteran's shoulder pain was generalized, and did not follow a specific nerve root distribution.  

When questioned, the Veteran indicated that he experienced weekly spinal flare-ups.  However, he denied any problems with incapacitating episodes related to his service-connected cervical spine disability.  While the Veteran was in a wheelchair, this was unrelated to his service connected neck problem.  

On physical examination, there was no evidence of cervical spasm or atrophy.  Nor was there evidence of muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's posture was described as stooped, with evidence of thoracic kyphosis and increased cervical lordosis.  At the time of examination, the Veteran's muscle tone was normal, and there was no evidence of any muscle atrophy.  Sensory evaluation of the Veteran's upper extremities was consistent with a generalized dulling of sensation in a glove-like distribution along the entire right and left arm, with no evidence of any nerve root distribution.  The sensory changes were judged to be consistent with a history of alcoholism.  The Veteran is not service connected for alcoholism.

Range of motion measurements of the cervical spine showed active flexion ranging from minus 10 degrees to 30 degrees, with active extension from minus 10 to 0 degrees, active right lateral flexion from 0 to 15 degrees, active left lateral flexion from 0 to 20 degrees, and active right and left lateral rotation from 0 to 30 degrees.  

Radiographic studies of the Veteran's cervical spine were consistent with degenerative changes of the facet joints at the levels of the third and fourth cervical vertebrae on the right, the fourth and fifth cervical vertebrae bilaterally, the fifth and sixth cervical vertebrae, and the sixth and seventh cervical vertebrae.  Also noted were uncovertebral joint degenerative changes at the levels of the fourth and fifth, and fifth and sixth cervical vertebrae on the right, which resulted in mild right C3, as well as C4 and C5 exit foraminal stenosis.  The pertinent diagnosis was severe degenerative changes of the cervical spine, with neuroforaminal stenosis and a limitation in range of motion resulting in subluxation and radicular symptoms in both arms.  

At a November 2008 VA outpatient annual physical examination the range of motion of the Veteran's neck was judged to be normal.  

On private hospitalization in June 2010, the Veteran denied any significant neck pain.  The Veteran's neck was described as supple, with no masses.  Examination of the Veteran's upper extremities showed grossly a full range of motion of both shoulders, elbows, wrists, and fingers.  Neurological evaluation was negative for the presence of any obvious gross motor deficit, and sensation to light touch was grossly intact.  

At the time of a subsequent private hospitalization in early July 2010, the Veteran complained of chronic pain "from the neck down."  The Veteran reported that he had recently fallen from a standing position.  On physical examination, the Veteran was observed to be wearing a cervical collar.  Following removal of that collar for examination, the Veteran's neck was "kept in line mobilization."  Examination of the Veteran's spine showed no evidence of any diffuse tenderness.  Nor was there any step-off noted.  Computerized axial tomography of the Veteran's cervical spine showed no evidence of any fracture or acute subluxation.  Marked disc narrowing with discal calcifications were again seen at the level of the sixth and seventh cervical vertebrae, though with no evidence of any destructive lesion.  Previously noted degenerative changes were described as stable.  According to the examiner, the aforementioned scan of the Veteran's cervical spine was "unremarkable."  

On subsequent hospitalization in early August 2010, the Veteran denied the presence of neck pain.  Physical examination showed no evidence of any trauma to the Veteran's neck.  Computerized axial tomography of the Veteran's cervical spine conducted shortly thereafter was significant for an exaggeration of the normal cervical lordosis.  Previously noted degenerative changes were described as stable.  Degenerative disc disease was again seen to the greatest extent at the level of the sixth and seventh cervical vertebrae, with a vacuum disc phenomenon at the level of the seventh cervical and first thoracic vertebrae.  Prominent anterior osteophytes were demonstrated at the level of the fifth and sixth cervical vertebrae, and severe neuroforaminal narrowing was again observed on the right at the levels of the third and fourth, fourth and fifth, and fifth and sixth cervical vertebrae.  The clinical impression was degenerative disease with no acute findings.  Significantly, almost all of the aforementioned private hospitalizations were precipitated by a fall resulting from the abuse of alcohol.  

On VA spine examination in early March 2011, the Veteran complained of chronic neck pain which had worsened over the years.  Additionally noted were other problems with chronic pain and mobility that were unrelated to the Veteran's neck pathology.  

When questioned, the Veteran complained of chronic lower neck pain which consisted of "aching and tightness."  Also noted were problems with pain radiating into both shoulders.  When further questioned, the Veteran denied any difficulty with incapacitating episodes due to cervical spine disease.  While the Veteran utilized a wheelchair, this was unrelated to his cervical spine problems.  Rather, the Veteran's use of a wheelchair was precipitated by his unrelated lower extremity pathologies.  

On physical examination, there was evidence of ankylosis in the neutral position of a portion of the Veteran's cervical spine.  However, further examination revealed no evidence of any unfavorable ankylosis.  At the time of examination, there was no evidence of any cervical spasm or atrophy.  Range of motion measurements showed flexion from 0 to 25 degrees, extension from 0 to 5 degrees, left lateral flexion from 0 to 10 degrees, right lateral flexion from 0 to 5 degrees, left lateral rotation from 0 to 25 degrees, and right lateral rotation from 0 to 15 degrees, accompanied by pain.  There was no additional limitation of motion following three repetitions.  Sensory examination of the Veteran's right and left upper extremities showed a generalized dulling of sensation along the entire arm (glove-type) without any specific nerve root distribution.  According to the examiner, no dysesthesias were in evidence.  Motor examination was essentially within normal limits, with normal muscle tone, and no evidence of any muscle atrophy.  The examiner noted that the Veteran was retired due to knee problems.  

In an addendum to the aforementioned VA examination dated in August 2011, it was noted that the Veteran's claims folder was available, and had been reviewed.  

Pursuant to applicable law and regulation, the general rating formula for diseases and injuries of the spine is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In that regard, a 40 percent evaluation is in order where there is evidence of unfavorable ankylosis of the entire cervical spine, with a 100 percent evaluation necessitating the presence of unfavorable ankylosis of the entire spine.  (Note 2 provides that normal forward flexion of the cervical segment of the spine is 0 to 45 degrees, with extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 60 degrees.)  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

When rated on the basis of incapacitating episodes, a 40 percent evaluation is warranted where there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 month period.  A 60 percent evaluation, under those same criteria, requires demonstrated evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 month period, with an incapacitating episode being defined as a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for a consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the general rating formula for back disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  While the provisions of 38 C.F.R. §§ 4.40 and 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a address how pain is to be rated when evaluating the nature and extent of back disorders.  As the canon of interpretation provides that the more specific trumps the general [See Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005)], it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control claims of entitlement to an increased rating for a back disorder.  

In this regard, 38 C.F.R. § 4.71a specifically states that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is part of the formula.  68 Fed. Reg. 51454-5 (August 27, 2003) (pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm).  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.

The Board acknowledges that the Court, in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness, or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula.  

In the case at hand, the entire weight of the evidence of record is to the effect that no more than a 40 percent evaluation is warranted for the Veteran's degenerative arthritis of the cervical spine effective from January 8, 2008.  In that regard, while it is true that the Veteran experiences both a limitation of motion and pain upon movement of his cervical spine, at no time during the course of the current appeal has there been evidence of unfavorable ankylosis of the entire spine sufficient to warrant the assignment of an increased evaluation.  At no time has cervical weakness or fatigue caused unfavorable ankylosis of the entire spine.  Moreover, to date, there is no competent evidence that the Veteran has experienced incapacitating episodes due solely to his service-connected cervical spine pathology.  To the extent the Veteran may experience certain radicular symptoms in his upper extremities, those symptoms consist of a generalized dulling of sensation in a glove type-distribution along the entire arm, without evidence of any specific nerve root distribution.  Indeed, the competent evidence shows that the majority of the Veteran's upper extremity pathology is the result of nonservice connected alcohol abuse.  Significantly, pursuant to the criteria for evaluating diseases of the peripheral nerves of the upper extremities (38 C.F.R. § 4.71a, Diagnostic Code 8510), there must be evidence of at least mild incomplete paralysis of the upper radicular group for the assignment of a compensable rating.  Inasmuch as, in the present case, there is no evidence of any such peripheral paralysis, a separate rating for such pathology may not be assigned.  

Based on the aforementioned, no more than a 40 percent evaluation is warranted for the Veteran's cervical degenerative arthritis with a history of bilateral upper extremity radiculopathy effective from January 8, 2008.  In reaching this determination, the Board has considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1) governing those exceptional cases where a schedular evaluation is found to be inadequate.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the case at hand, the Rating Schedule adequately contemplates the nature and extent of the appellant's pathology.  While the Veteran has on occasion required multiple hospitalizations, none of those hospitalizations were the result of the Veteran's service-connected cervical spine pathology.  Based on a review of the evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's cervical spine disability is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the cervical spine with a history of bilateral upper extremity radiculopathy effective from January 8, 2008 is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


